 ALBANY MEDICAL CENTER485Albany Medical Center Hospital and New YorkState Nurses Association, Petitioner. Case 3-RC-8289 -,14 December 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held 23 September 1982 1 andthe Acting Regional Director's report recommend-ing disposition of them. The election was conduct-ed pursuant to the Decision and-Direction of Elec-tion issued by the Regional Director on 17 August.The tally of ballots shows 259 for and 303 againstthe Petitioner, with 100 challenged ballots.2Following a hearing conducted on 19 through 21July, the Regional Director for Region 3 -issued hisDecision and Direction of Election referred toabove and determined that, contrary to the Em-ployer's assertion, its 94 assistant head nurses andoperating room charge nurses (all referred to asAHN5)3 are not supervisors within the meaning ofSection 2(11) of the Act and that they should beincluded in the following described unit:All full-time and regular part-time registeredprofessional nurses, and all persons authorizedby permit to practice as registered professionalnurses, employed by the Employer in the nurs-ing department to perform registered profes-sional nursing, including assistant head nursesand operating room charge nurses; excludingall other employees, guards and supervisors asdefined in the Act.4The Employer subsequently filed a request forreview which was denied by the Board. However,as there remained unresolved the question ofwhether AHNs assume supervisory authority whenthey substitute for head nurses, the Board directedthat the AHNs vote subject to challenge.In the ensuing investigation of those challengedballots, both the Employer and the Union acknowl-edged that, although AHNs substitute to varyingextents for head nurses, they do not assume addi-1 All dates are in 1982Six ballots were challenged on the basis that the names of the voterscasting them did not appear on the eligibility list Our disposition of theother 94 challenged ballots renders those 6 ballots nondeterminative3 The parties stipulated that assistant head nurses and operating roomcharge nurses perform essentially the same duties and should be accordedthe Same status4 In view of our resolution of the challenges and the disposition of thisproceeding as set forth below, we find It unnecessary to pass on the ap-propriateness of the designated unit-tional duties on these occasions. Since it had previ-ously been determined that the AHNs' regularduties do not support a finding that they are super-visors, the Acting Regional Director, on 20 Octo-ber, issued his Report on Challenges in which hefound that mere substitution for head nurses wasinsufficient to confer supervisory status on AHNsand recommended that the challenges to their bal-lots be overruled.The Employer has filed timely exceptions to theActing Regional Director's report in which it reas-serts its contention that AHNs' performance oftheir regular duties•irrespective of their substitut-ing for head nurses•compels a finding that theyare supervisors. Having reviewed the record inlight of the exceptions and briefs, we agree.The Employer is a 720-bed hospital that employs3300 employees, approximately 725 of 'whom areregistered nurses. The Employer's nursing depart-ment is comprised of four nursing divisions and isfurther broken down into nursing units. The nurs-ing department is headed by an assistant vice presi-dent of nursing and each of its divisions is headedby an assistant director of nursing. Nine supervisorsof nursing and 12 assistant supervisors run the sev-eral units. Supervisors of nursing generally workthe day shift while assistant supervisors work theevening and night shifts. Next in the department'ssupervisory hierarchy are 43 head nurses who usu-ally work the day shift. The 94 AHNs, whosestatus is at issue in this proceeding, work all threeshifts. Those AHNs assigned to the day shift reportto the head nurses on duty and the AHNs assignedto the evening and night shifts report to the assist-ant supervisors on duty.AI-INs spend an average of 50 percent of theirtime taking care of patients' needs and the rest oftheir time performing administrative tasks. AHNsare primarily responsible for ensuring that staffingrequirements for subsequent shifts are met. Al-though basic schedules are prepared by computerin accordance with a staffing formula, AHNsadjust the base schedules to reflect nurses' vacationand personal days. The AHNs do have authority togrant days off so long as staffing levels are met.AHNs also have authority to request that nurseswork overtime although only head nurses and nurs-ing supervisors can compel nurses to do so. Addi-tionally, AHNs initial the timecards of nurses whowork overtime and those whom they allow to startshifts early or leave early. No one below the levelof AHN has authority to adjust schedules, initialtimecards, or otherwise affect nurses' hours ofwork. Additionally, AHNs have authority to issuewritten warnings to nurses. These warnings are re-273 NLRB No. 75 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDviewed by and may be changed by a head nurse orsupervisor.Although AHNs have no authority regardingseveral of the statutory indicia of supervisorystatus, they regularly prepare written evaluations ofnurses which are given substantial weight in deter-mining merit wage increases and promotions.AHNs evaluate nurses 3 months after hire, 6months after hire, and annually thereafter. On thisbasis, we find that AHNs have authority effectivelyto promote and reward employees working underthem. In support of this conclusion, we note par-ticularly that the Employer's assistant director fornursing services stated that she would not promotean employee unless the assistant head nurse as-signed to that unit had recommended such action.Inasmuch as the statutory indicia set forth inSection 2(11) of the Act are stated in the disjunc-tive and only one need exist to confer supervisorystatus, we find that the vesting of authority 'inAHNs to evaluate employees and thereby toreward and promote them compels a finding thatAHNs are supervisors 5 and that the challenges totheir ballots must, be sustained. We also find signifi-cant the fact there is an extraordinarily low super-visor-to-employee ratio if AHNs are not supervi-sors. The record establishes that, if AHNs arefound statutory employees, the supervisor-to-em-ployee ratio on the evening and night shifts wouldaverage approximately 1-to-37 and be as low as140-to-1 in some units. Such an inordinately lowratio further supports the conclusion that they aresupervisors.On the basis of all of the foregoing, .we sustainthe challenges to the 94 ballots cast by AHNs, andshall certify the results of the election.CERTIFICATION OF RESULTS OF'ELECTIONIT IS CERTIFIED, that a majority of the valid bal-lots have not been cast for New York State- NursesAssociation and that it is not the exclusive repre-sentative of these bargaining unit employees.MEMBER ZIMMERMAN, dissenting.Contrary to my colleagues, I would, not find theassistant head nurses (hereafter referred to asAHNs) to be supervisors within the meaning ofSection 2(11) of the Act.I do not agree with the majority's conclusionthat because AHNs prepare written evaluations of5. See Moon Valley Health Services, 238 NLRB 916, 925 (1978) In viewof our reliance on the AHNs' authonty to evaluate employees, we neednot consider whether their supervisory status is further shown by addi-tional responsibilities, such as their involvement in the issuance of wnttenwarnings and then- authority to adjust schedules and grant days off toemployeesnurses they effectively recommend them for re-wards (raises) and promotions. The record revealsthat AHNs fill out written evaluation forms thatare restricted to evaluating an employee's care ofpatients. Although these forms become part of anemployee's personnel file, the record fails to indi-cate how the AHN's role in completing the formsconstitutes an effective recommendation for a Pro-motion or raise. Nowhere on these forms is there asection, provision, or space for recommendationsabout raises and promotions. That AHNs evaluatethe performance of nurses does not, without more,establish that they have the authority to effectivelymake recommendations concerning raises and pro-motions.' All the record shows is that, as found bythe Regional Director in his Decision and Direc-tion of Election, decisions about such matters aremade by several levels of authority in the nursingdepartment beyond the AHN. Nor does AssistantDirector Spath's testimony that she would not pro-mote an employee if the AHN objected establishthat the AHNs effectively recommend employeesfor promotion. That testimony. is speculative andnot probative of any pattern of action in the hospi-tal. Indeed, it implies either that AHNs make norecommendations concerning these matters, or thatthe AHNs' comments in the evaluation about theemployee's performance play little or no part in thedecision. In either case, the implication militatesagainst a finding that AHNs effectively recom-mended action to be taken concerning the employ-ees' terms and conditions of employment.My colleagues' reliance on the low supervisor-to-employee ratio that will exist if AHNs are notfound to be supervisors is also misplaced. They failto take into account the AHNs duties of assigningemployees to patients and directing those employ-ees in their professional capacity. The AHNs' prin-cipal administrative function is assignment of per-sonnel, including granting time off and approvingovertime. The question is whether AHNs, in per-forming this function, exercise independent judg-ment. The record establishes that the Employeruses a basic formula for assignment which theAHNs follow. For example, in authorizing over-time, AHNs act within the standards set by theEmployer; further, they cannot compel employeesto work overtime. Similarly, in granting time off toemployees, AHNs may do so only if the employeeis entitled to leave and staffing needs can be other-wise met. As for making assignments of nurses topatients, AHNs are guided by the patients' needsrather than the Employer's employment interests.In these circumstances the AHNs' scheduling and1 St Mary's Hospital, 220 NLRB 496 (1975) ALBANY MEDICAL CENTER487assigning employees does not require the exerciseof independent judgment. Under these circum-stances, it is not extraordinary that a head nursecould be the only immediate supervisor of from 30to 140 employees.2 Wing Memorial Hospital Assn, 217 NLRB 1015 (1975)Accordingly, I would find that the AHNs arenot supervisors and that any independent judgmentexercised on their part was incidental to the profes-sional treatment of patients.2